 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                          ***
 4   GERALD L. REEVES,                                                   Case No. 2:18-cv-01174-GMN-EJY
 5                    Plaintiff,
                                                                                         ORDER
 6           v.
 7   ANDREW      SAUL, Commissioner of Social
               1
     Security,
 8
                      Defendant.
 9

10            This case involves judicial review of administrative action by the Commissioner of Social
11   Security, denying Plaintiff’s claim for Social Security benefits. A sealed, electronic courtesy copy
12   of the administrative record has not yet been filed in this matter.
13            Accordingly,
14            IT IS THEREFORE ORDERED that Defendant shall submit an electronic courtesy copy of
15   the administrative record, under seal, to CM/ECF within twenty-four (24) hours of the filing of this
16   Order. The courtesy copy shall be filed in a searchable PDF format with each exhibit linked
17   separately and Optical Character Recognition performed.
18            IT IS SO ORDERED.
19            DATED: January 31, 2020.
20

21                                                         ELAYNA J. YOUCHAH
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
     1        Andrew Saul is the current Commissioner of Social Security and is automatically substituted as a party pursuant
27   to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (“Any action instituted in accordance with this subsection shall
     survive notwithstanding any change in the person occupying the office of Commissioner of Social Security or any
28   vacancy in such office.”).
                                                               1
